Case 1:19-cr-00103-JLS-HKS Document 52 Filed 08/03/20 Page 1 of 1

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK

        

re A
Vee -LOEWENGUT
“TERN DISTRICTS

 

 
      

UNITED STATES OF AMERICA,
Vv. 19-CR-103-JLS
SHANE GUAY,

Defendant.

 

SPEEDY TRIAL ORDER
(July 30, 2020 through September 1, 2020)

 

Whereas on July 30, 2020, Assistant United States Attorney Meghan A. Tokash,
Defendant Shane Guay, and Defendant’s attorney Jeffrey T. Bagley, Assistant Federal Public
Defender, all appeared in person for a status conference. The defense advised the Court that
the government tendered a plea agreement and the defense requested a continuance for
approximately 30 days to continue to review the plea and resolve any remaining issues,
determining that a continuance in the proceedings would be in the interest of justice and, with
the consent of Defendant, determined that all time from July 30, 2020 through and including
September 1, 2020, should be excluded pursuant to the provisions of Title 18, United States
Code, Sections 3161(h)(7)(A) and (h)(7)(B)(iv).

The Court noted that as of September 1, 2020, six (6) days of Speedy Trial Act time
will have elapsed in this action and sixty-four (64) days remain within which the trial must

commence.
DATED: Buffalo, New York, August 3, 2020.
s/John L. Sinatra, Jr.

JOHN L. SINATRA, JR.
UNITED STATES DISTRICT JUDGE
